UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6128



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SHERMAN LEWIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-87-53-BR)


Submitted:   February 26, 2003            Decided:   March 10, 2003


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherman Lewis, Appellant Pro Se. Anne Margaret Hayes, Assistant
United States Attorney, Barbara Dickerson Kocher, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sherman Lewis was convicted in 1988 of conspiracy, bank

robbery, and firearms charges.       He appeals the district court’s

order denying his motion for reduction of sentence under Rule 35,

Fed. R. Crim. Pro.     We have reviewed the record and find no

reversible error.   Accordingly, we affirm the order.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                 2